Citation Nr: 1733377	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-13 118	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, to include as secondary to bilateral hearing loss and tinnitus.

3.  Entitlement to service connection for substance abuse disorder.

4.  Entitlement to service connection for coronary artery disease (CAD), claimed as secondary to an acquired psychiatric disability.

5.  Entitlement to service connection for hypertension, claimed as secondary to an acquired psychiatric disability. 

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the claims file is now with the RO in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in March 2013; a transcript of the proceeding is of record.  In August 2014, the Board remanded the appeal for additional development. 

The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Consequently, the Board has characterized the matters on appeal as indicated on the title page. 
This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board notes that, in addition to the VBMS file, relevant evidence is contained in a Legacy Content Manager Documents (LCMD) database.  All documents in both databases have been appropriately considered by the Board.


FINDINGS OF FACT

1.  Although the Veteran has been diagnosed with PTSD, the evidence of record does not indicate a corroborated stressor or in-service incurrence.

2.  The Veteran's major depressive disorder was not caused or aggravated in any measurable way by his bilateral hearing loss and tinnitus.  

3.  The Veteran's substance abuse disorder is not casually related to any of his service-connected disabilities.  

4.  The Veteran contends his CAD and hypertension are due to his psychiatric illnesses.  

5.  The Veteran is not service connected for a psychiatric illness.  

6.  In November 2008, the Veteran's bilateral hearing loss was manifested by Level "I" hearing for the right ear and Level "I" hearing for the left year; in March 2015, the Veteran's bilateral hearing loss was manifested by Level "II" hearing for the right ear and Level "II" hearing for the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).

2.  The criteria for service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3.  The criteria for service connection for substance abuse disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310, 3.26(a) (2016). 

4.  The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310, 3.26(a) (2016).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310, 3.26(a) (2016).

6.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD

The Veteran seeks entitlement to service connection for PTSD.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Establishing service connection generally requires (1) competent and credible evidence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (for PTSD service connection claims, the second element is evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred); see also 38 C.F.R. § 3.304(f).

Regarding the first element, the Veteran has received a diagnosis of PTSD.  See VA Examination, 2 (Mar. 25, 2015) (VBMS).  Thus, the Board finds that the Veteran has satisfied the first service connection element.  See Shedden, 381 F.3d at 1167; see also Cohen, 10 Vet. App. at 140.

Regarding the second element, the Board acknowledges that the Veteran has reported an in-service stressor of witnessing a fellow soldier killed during a training exercise.  See Hearing Transcript, 4 (Apr. 9, 2013) (LCMD).  Notably, the Veteran's March 2015 VA examiner stated that she found the Veteran's stressor to be credible.  See VA Examination, 15 (Mar. 25, 2015) (VBMS).  If the facts of this case involved a "personal-assault stressor," the examiner's finding would be adequate to satisfy the requirements of this element.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011).  However, these are not the facts of the instant case.  Based on the nature of the Veteran's claim, the second element may only be satisfied by evidence that corroborates his reported stressor.  38 C.F.R. § 3.304(f).  

VA has acquired documents from the Veteran's active duty service and has sought on multiple occasions to locate potentially relevant documents that could corroborate this stressor; no other available evidence indicates that a trainee died at Fort Knox as the Veteran has reported.  See, e.g., Administrative Decision, 1-3 (Oct. 15, 2015) (VBMS).  Thus, the Board finds that Veteran has not satisfied the second service connection element.  See Shedden, 381 F.3d at 1167; see also Cohen, 10 Vet. App. at 140.

Whereas the Veteran has not met the criteria to warrant an award of service connection, the claim must be denied; as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See Shedden, 381 F.3d at 1167; see also Cohen, 10 Vet. App. at 140; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for major depressive disorder

The Veteran seeks service connection for an acquired psychiatric disability, other than PTSD, to include major depressive disorder, (diagnosed at the 2015 VA examination) to include as secondary to bilateral hearing loss and tinnitus.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, (2) an already service-connected disability, and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede that a nonservice-connected disease was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.  

In this case the Veteran has been diagnosed with major depressive disorder and has been service-connected for bilateral hearing loss and tinnitus.  See VA Examination, 3 (Mar. 25, 2015) (VBMS); see also Rating Decision Codesheet, 1 (Jan. 21, 2016) (VBMS).  This satisfies the first two secondary service connection elements.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the final element, the Board observes that the Veteran's VA examiner vaguely attributed an increase of the Veteran's major depressive disorder to his service-connected bilateral hearing loss and tinnitus.  See VA Examination, 19 (Mar. 25, 2015) (VBMS).  She considered it, however, to be both slight and unmeasurable, acknowledging "there are no medical records to sufficiently support this."  As VA will not concede an aggravation of a nonservice-connected disability by a service connected disability absent a means of measuring the aggravation, a basis upon which to establish service connection is not presented by this record.   

Service connection for substance abuse disorder

The Veteran seeks service connection for substance abuse disorder.  Substance abuse disorder may only be service-connected on a secondary basis.  See 38 C.F.R. §§ 3.301(a), 3.301(c)(2), 3.301(c)(3).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, (2) an already service-connected disability, and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has effectively been diagnosed with substance abuse disorder, but he has not been service connected for any other psychiatric disorder.  See, e.g., VA Examination, 3 (Mar. 23, 2015) (VBMS).  Although the Veteran has been diagnosed with substance abuse disorder, it has only been linked to his non-service-connected disabilities.  See, e.g. VA Examination, 12 (Mar. 25, 2015) (linking cocaine abuse to PTSD).  Notably, the examiner did not attribute it to any of his service-connected disabilities.  See id. at 18.  

In light of the above, he has not satisfied the requirements for secondary service connection and the claim must be denied; as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial compensable rating for bilateral hearing loss

The Veteran seeks an initial compensable rating for his bilateral hearing loss.  Disability ratings for hearing loss are assigned pursuant to the rating schedule set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).

Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, 4000 Hertz).  See 38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  See id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85 and the intersection of the scores provides the percentage of disability.  Id.

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.  Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.86(c).

During the pendency of his claim, the Veteran has received VA examinations in November 2008 and March 2015.  See VA Treatment Records, 88 (Jan. 5, 2009) (VBMS); see also VA Examination, 1-10 March 25, 2015 (VBMS).  Notably, the Veteran testified during his hearing that he has not sought treatment for his bilateral hearing loss and that the only audiogram results of record are from his VA examination(s).  See Hearing Transcript, 17-18 (Apr. 9, 2013) (LCMD).

Considered in a light most favorable to the Veteran, the November 2008 testing showed the following audiometric findings, with puretone thresholds in decibels as follows:



HERTZ 
CNC

500
1000
2000
3000
4000
%
RIGHT
35
35
40
45
60
92
LEFT
35
40
45
50
60
92









These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the November 2008 audiology results against Table VI indicates a numeric designation of "I" in the right ear and "I" in the left ear.  Charting these findings against Table VII, results in a noncompensable rating.  See 38 C.F.R. § 4.85.  Accordingly, a higher rating may not be assigned based on these results. 

Considered in a light most favorable to the Veteran, the March 2015 testing showed the following audiometric findings, with puretone thresholds in decibels as follows:









HERTZ 
CNC

500
1000
2000
3000
4000
%
RIGHT
45
45
50
60
70
88
LEFT
50
50
55
60
65
84









These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the March 2015 audiology results against Table VI indicates a numeric designation of "II" in the right ear and "II" in the left ear.  Charting these findings against Table VII, results in a noncompensable rating.  See 38 C.F.R. § 4.85.  Accordingly, a higher rating may not be assigned based on these results. 

Based on all audiometric findings of record during the pendency of his appeal, the Board finds that the Veteran has not met the schedular criteria to warrant an initial compensable rating for bilateral hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also Fenderson v. West, 12 Vet. App. at 126-127 (1999); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for major depressive disorder is denied.

Service connection for substance abuse disorder is denied.  

Service connection for coronary artery disease is denied.  

Service connection for hypertension is denied.  




A compensable initial rating for bilateral hearing loss is denied. 





______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


